Name: 2009/754/EC: Council Decision of 24Ã September 2009 appointing one Spanish member and one Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2009-10-14

 14.10.2009 EN Official Journal of the European Union L 269/25 COUNCIL DECISION of 24 September 2009 appointing one Spanish member and one Spanish alternate member of the Committee of the Regions (2009/754/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Juan JosÃ © IBARRETXE MARKUARTU. An alternate members seat has become vacant following the end of the term of office of Mr IÃ ±aki AGUIRRE ARIZMENDI, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Francisco Javier LÃ PEZ Ã LVAREZ, Presidente del Gobierno Vasco, and (b) as alternate member:  Mr Guillermo ECHENIQUE GONZÃ LEZ, Secretario General de AcciÃ ³n Exterior, PaÃ ­s Vasco. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 24 September 2009. For the Council The President M. OLOFSSON (1) OJ L 56, 25.2.2006, p. 75.